Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 14 that includes: 
Claim 1:
…
“
computing a palette flow that maps colors of a target color palette of a target graphic to colors of a source color palette for a source graphic, wherein the palette flow includes at least a set of flows between colors of the source color palette and a target color of the target color palette and wherein computing the palette flow comprises minimizing an earth-mover distance between a target color distribution of the target color palette and a source color distribution of the source color palette, wherein the earth-mover distance is minimized subject to at least one of: (i) a sum of flows for each target color in the target color palette being less than or equal to a weight of the target color in the target color distribution; or (ii) a sum of flows for each source color in the source color palette being less than or equal to a weight of the source color in the source color distribution; mapping, via the palette flow, the target color from the target graphic to a modified target color that is a weighted combination of source colors from the source color palette, wherein weights of the weighted combination are a function of the set of flows between the colors of the source color palette and the target color; and performing a modification to the target graphic by recoloring an object in the target color with the modified target color.
”
Claim 8:
…
“
computing a palette flow that maps colors of a target color palette of a target graphic to colors of a source color palette for a source graphic, wherein the palette flow includes at least a set of flows between colors of the source color palette and a target color of the target color palette and wherein computing the palette flow comprises minimizing an earth- mover distance between a target color distribution of the target color palette and a source color distribution of the source color palette, wherein the earth-mover distance is minimized subject to at least one of: (i) a sum of flows for each target color in the target color palette being less than or equal to a weight of the target color in the target color distribution; or 41Docket No. 058083-1248976 (P8874-Cl) PATENT APPLICATION (ii) a sum of flows for each source color in the source color palette being less than or equal to a weight of the source color in the source color distribution; mapping, via the palette flow, the target color from the target graphic to a modified target color that is a weighted combination of source colors from the source color palette, wherein weights of the weighted combination are a function of the set of flows between the colors of the source color palette and the target color; and performing a modification to the target graphic by recoloring an object in the target color with the modified target color.
”
Claim 14:
…
“
computing a palette flow that maps colors of a target color palette of a target graphic to colors of a source color palette for a source graphic, wherein the palette flow includes at least a set of flows between colors of the source color palette and a target color of the target color palette and wherein computing the palette flow comprises minimizing an earth-mover distance between a target color distribution of the target color palette and a source color distribution of 43Docket No. 058083-1248976 (P8874-Cl) PATENT APPLICATION the source color palette, wherein the earth-mover distance is minimized subject to at least one of: (i) a sum of flows for each target color in the target color palette being less than or equal to a weight of the target color in the target color distribution; or (ii) a sum of flows for each source color in the source color palette being less than or equal to a weight of the source color in the source color distribution; mapping, via the palette flow, the target color from the target graphic to a modified target color that is a weighted combination of source colors from the source color palette, wherein weights of the weighted combination are a function of the set of flows between the colors of the source color palette and the target color; and performing a modification to the target graphic by recoloring an object in the target color with the modified target color.
”
Regarding dependent claims 2-7, 9-13 & 15-20 these claims are allowed because of their dependence on independent claims 1, 8 & 14 which has been deemed allowable subject matter above.
The following is the summary of closest references of record: 
Pitie et al. (U.S. Publication 2008/0089581) discloses a method and apparatus for transforming a first color distribution based on a second color distribution. The method includes the steps of determining, for each of the first and second color distributions, a one-dimensional histogram along a direction in a color space; matching the one-dimensional histogram determined for the first color distribution and the one-dimensional histogram determined for the second color distribution so as to generate a transform mapping; transforming the first color distribution based on the generated transform mapping; and repeating the determining, matching, and transforming steps for other directions in the color space until the generated transform mapping converges.
Panetta et al. (U.S. Publication 2019/0279402) discloses the present disclosure includes systems and methods for color transfer. The method includes receiving a target image, and determining dominant source colors. The method further includes transforming the target image into a color model including a target luminance component and a target color information component. Additionally, the method includes segmenting the target image into a plurality of target segments based on the target color information component or the target luminance component and extracting dominant target colors from the target image by extracting information for at least one of the dominant target colors from each target segment of the plurality of target segments. Further, the method includes generating a color mapping relationship between the dominant target colors and the dominant source colors, and creating a recolored target image using the color mapping relationship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661